     Case 2:18-cv-01184-JCM-EJY Document 144 Filed 02/11/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    RAMON MURIC-DORADO,                                     Case No. 2:18-cv-01184-JCM-EJY
 5                         Plaintiff,
 6           v.                                                             ORDER

 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al,
 8
                         Defendants.
 9

10          On January 20, 2021, the Court ordered LVMPD to file a notice with the Court indicating
11   whether it would accept service of process on four newly identified Defendants, including an
12   individual only identified as “Banagan.” ECF No. 126 at 5. LVMPD was also ordered to file, under
13   seal, the last known addresses of any of the above four Defendants for whom it could not accept
14   service and, if appropriate, the correct and full names for each Defendant for whom service is not
15   accepted. Id.
16          On January 27, 2021, LVMPD filed a response to the Court’s Order. ECF No. 130. Inter
17   alia, LVMPD stated it could not identify Defendant Banagan based on the information contained in
18   Plaintiff’s operative Second Amended Complaint. ECF No. 130 at 2.
19          On February 2, 2021, the Court issued its Order on Service directing Plaintiff to file a notice
20   providing more-detailed information necessary to identify Defendant Banagan by March 2, 2021.
21   ECF No. 133 at 2.
22          On February 5, 2021, Plaintiff timely submitted a response to the Court’s Order on Service
23   identifying Defendant Banagan as “Kyle Banagan.” ECF No. 137 at 1. On February 10, 2021,
24   LVMPD submitted a Notice of Defendant Banagan’s last known address under seal for service of
25   process based on the information Plaintiff provided in his response. ECF No. 143 at 2.
26          Accordingly,
27          IT IS HEREBY ORDERED that the Clerk of Court shall issue summons for Defendant Kyle
28   Banagan to the U.S. Marshal with the last known address provided under seal for this individual. Id.
                                                      1
     Case 2:18-cv-01184-JCM-EJY Document 144 Filed 02/11/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of Plaintiff’s

 2   Second Amended Complaint (ECF No. 15), one copy of the Court’s Screening Order (ECF No. 22),

 3   and one copy of this Order to the U.S. Marshal for service on Defendant Kyle Banagan.

 4          IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of the USM-285

 5   form to Plaintiff.

 6          IT IS FURTHER ORDERED that Plaintiff shall have until March 11, 2021 to complete the

 7   USM-285 service form and return it to the U.S. Marshal, United States Courthouse, 333 Las Vegas

 8   Blvd. South, Las Vegas, Nevada 89101.

 9          IT IS FURTHER ORDERED that the U.S. Marshal shall attempt to effect service within

10   fifteen (15) days of the date he receives Plaintiff’s USM-285.

11          IT IS FURTHER ORDERED that Plaintiff shall have 21 days from the date the U.S. Marshal

12   returns to Plaintiff a copy of the USM-285 form showing whether service was accomplished to file

13   a notice with the Court stating whether Defendant Kyle Banagan was served.

14

15          DATED THIS 11th day of February, 2021.

16

17

18                                                       ELAYNA J. YOUCHAH
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                     2
